Gilbert, J.
1. The court did not err in refusing to grant an ad interim injunction.
2. The writ of error, as to all other exceptions, is premature, and no rulings are made thereon. Burkhalter v. Roach, 145 Ga. 834; Ar*31mor v. Stubbs, 150 Ga. 520 (104 S. E. 500); English v. Rosenkrantz, 150 Ga. 745. Under the peculiar facts of the ease, leave is granted to treat and consider the official copy of the bill of exceptions on file in the trial court as exceptions' pendente lite.
No. 1880.
January 14, 1921.
Petition for injunction, etc. Before Judge Hammond. Richmond superior court. January 9, 1920.
William K. Miller, for plaintiffs.
Hamilton Phinizy and Archibald Blaclcshear, for defendants.

Judgment affirmed.


All the Justices concur.